Citation Nr: 0301963	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to June 
1986.  

This appeal arose from a May 2001 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance of another person.

It appears from a review of the statements submitted by the 
veteran in June 2001 and December 2001 that he is attempting 
to claim entitlement to an earlier effective date for the 
award of service connection for diabetes mellitus.  As this 
issue is not inextricably intertwined with the issue 
currently on appeal and has not been adjudicated by the RO, 
it is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are as 
follows:  diabetes mellitus (20 percent disabling); renal 
failure secondary to diabetes (100 percent disabling); visual 
field disorder secondary to diabetes (60 percent disabling); 
post traumatic stress disorder (PTSD) (50 percent disabling); 
balance problems secondary to diabetes (30 percent 
disabling); lumbar spine degenerative joint disease (20 
percent disabling); gunshot wound to the left buttock (20 
percent disabling); right and left leg neuralgia secondary to 
diabetes (each 20 percent disabling); neuralgia of the left 
hand and right arm secondary to diabetes (each 20 percent 
disabling); tinnitus (10 percent disabling); left ankle 
fracture residuals (10 percent disabling); retinopathy 
secondary to diabetes (10 percent disabling); compression 
fracture with degenerative joint disease of the dorsal spine 
(0 percent disabling); and deafness of the left ear (0 
percent disabling).

2.  The veteran is receiving special monthly compensation.

3.  The veteran's disabilities do not render him unable to 
care for most of his daily needs so as to require the 
assistance of another.  He is not bedridden nor he is a 
patient in a nursing home.


CONCLUSION OF LAW

The criteria for the award of special monthly compensation 
based upon the need for the regular and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1502, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 
3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he is so disabled by his 
service-connected disabilities that he needs the assistance 
of another person in order to attend to daily activities.  
Therefore, he believes that the additional compensation 
should be awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The record indicates that the veteran is service-connected 
for multiple disabilities.  These are as follows:  diabetes 
mellitus (20 percent disabling); renal failure secondary to 
diabetes (100 percent disabling); visual field disorder 
secondary to diabetes (60 percent disabling); post traumatic 
stress disorder (PTSD) (50 percent disabling); balance 
problems secondary to diabetes (30 percent disabling); lumbar 
spine degenerative joint disease (20 percent disabling); 
gunshot wound to the left buttock (20 percent disabling); 
right and left leg neuralgia secondary to diabetes (each 20 
percent disabling); neuralgia of the left hand and right arm 
secondary to diabetes (each 20 percent disabling); tinnitus 
(10 percent disabling); left ankle fracture residuals (10 
percent disabling); retinopathy secondary to diabetes (10 
percent disabling); compression fracture with degenerative 
joint disease of the dorsal spine (0 percent disabling); and 
deafness of the left ear (0 percent disabling).  He is also 
receiving special monthly compensation pursuant to the 
provisions of 38 U.S.C.A. § 1114(s) (West 1991) and 38 C.F.R. 
§ 3.350(i) (2002).  That is, he has one disability ratable as 
100 percent disabling and additional service-connected 
disability or disabilities independently ratable at 60 
percent, which are separate and distinct from the 100 percent 
service-connected disability.

The pertinent evidence included VA treatment records 
developed between 1999 and 2000.  These indicated his 
continuing treatment for worsening renal failure, which 
ultimately required dialysis, as well as for diabetes.  He 
was hospitalized between October 7 and 14, 2000.  The nursing 
assessment made at the time of his admission noted that he 
did not need assistance with mobility, eating, dressing, 
bathing or attending to the needs of nature.  He was noted to 
live with his wife, daughter and five other relatives, to 
include grandchildren.

The veteran was afforded a VA Aid and Attendance examination 
in June 2001.  His chief complaints included weakness and 
pain in the legs.  The motions of his hands and shoulders 
were limited by arthritis; because of this, he noted that he 
needed assistance with dressing and shaving.  He had weakness 
of the legs, along with low back pain and stiffness.  He 
received dialysis for 5 hours, three times a week.  He was 
able to walk less than one block without assistance and he 
was able to leave the house as often as he wanted to, if 
accompanied.  He used a cane and a walker due to weakness of 
the legs.  He also had poor vision.  The examiner noted that 
daily skilled services were not required.




Laws and regulations

According to the applicable regulations, additional 
compensation is available for those in need of regular aid 
and attendance.  38 C.F.R. § 3.350(h)(1) (2002).  Need for 
aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  The criteria set forth in paragraph (c) of 
this section will be applied in determining whether such need 
exists.  The criteria state that a veteran, spouse, surviving 
spouse or parent will be considered in need of regular aid 
and attendance if he or she: (1) Is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) Is a patient in a nursing home 
because of mental or physical incapacity; or (3) Establishes 
a factual need for aid and attendance under the criteria set 
forth in Sec. 3.352(a).  See 38 C.F.R. § 3.351(b) and (c) 
(2002).  Determinations of this need are subject to the 
criteria established in 38 C.F.R. § 3.352 (2002).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West Supp. 2002) (VCAA) was 
signed into law.  This enhanced the VA's notification and 
assistance duties towards claimants.  In the instant case, 
the Board finds that these duties have been met.  In March 
2002, the veteran was provided a statement of the case (SOC), 
which provided him with the new post-VCAA regulations, 
specifically 38 C.F.R. §§ 3.102 and 3.159 (2002).  These 
regulations explained the new duties of VA and informed him 
of the types of evidence and information that he should 
provide and what evidence and information VA would obtain.  
He was also told of the duty to inform him of any named 
evidence that could not be obtained.  This SOC also explained 
why the evidence of record did not substantiate his claim for 
the need for regular aid and attendance.  The veteran 
submitted numerous VA treatment records in support of his 
claim and he was afforded a special VA aid and attendance 
examination.  

Thus, the RO has informed the veteran of the information and 
evidence necessary to substantiate his claims.  The RO has 
also provided the veteran with an examination and notified 
him of what evidence and information was being obtained by VA 
and what information and evidence he needed to provide in 
support of his claims.  For these reasons, further 
development is not needed to meet the requirements of VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

After a careful review of the evidence of record, it is found 
that the veteran is not entitled to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  At the time that the veteran 
was admitted to a VA facility in October 2000, it was noted 
that he had not needed assistance with mobility, eating, 
dressing, bathing or attending to the needs of nature.  In 
addition, he was afforded a VA aid and attendance examination 
in June 2001.  While it was noted that he needed help with 
dressing and shaving due to limitation of motion caused by 
arthritis of the shoulders and hands, it is noted that 
arthritis of these areas is not service-connected and cannot 
be considered in determining entitlement to this benefit.  
The examination further noted that the veteran was able to 
walk less than one block without assistance and could leave 
his home at any time, if accompanied.  There was no 
suggestion that he could not feed himself or could not attend 
to the needs of nature himself.  There is no indication in 
this record that the veteran is bedridden, nor has he been 
placed in a nursing home.  While he does have poor vision, 
the objective evidence does not show that he is blind or 
nearly blind.  Significantly, the examining physician 
certified after the conclusion of the examination that daily 
skilled services were not required by the veteran.  
Therefore, based upon this evidence, it cannot be found that 
entitlement to special monthly compensation based upon the 
need for regular aid and attendance has been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
special monthly compensation based upon the need for regular 
aid and attendance.


ORDER

Entitlement to special monthly compensation based upon the 
need for the regular aid and attendance of another is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

